                 Case 1:19-mj-00443-MSN Document 7 Filed 10/10/19 Page 1 of 3 PageID# 9
'^AO I99A (Rev. 6/97) Order Setting Conditions of Release                                                              Page 1          Pages




                                      United States District Couk
                                                 Eastern          District of         Virginia

                                                                                                             cu^^v'J.uisraiCT  COURT
                                                                                                               ^1-BWIDRIA. WRBIMia
                    United States of Ameiica
                                                                       ORDER SETTING CONDITIONS
                                                                                      OF RELEASE
                                 V.


                                                                  Case Number:

            ^               Defendant                                                            O
 IT IS ORDERED that the release of the defendant is subject to the following conditions:

          (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

          (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
                 address and telephone number.

          (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as
                 directed. The defendant shall appear at (if blank, to he notified)              United States District Court




                                                                                            Date and Time




                                        Release on Personal Recognizance or Unsecured Bond

 IT IS FURTHER ORDERED that the defendant he released provided that:

(^)(4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
(       )(5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
                                                                                                         dollars ($_                    J
                in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                   DISTRIHUTION:       COURT      DIT-ENDANT   PRETRIAL    SERVICES      U.S. ATTORNEY      tJ.S. MARSHAL
Case 1:19-mj-00443-MSN Document 7 Filed 10/10/19 Page 2 of 3 PageID# 10
Case 1:19-mj-00443-MSN Document 7 Filed 10/10/19 Page 3 of 3 PageID# 11
